Citation Nr: 0529996	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  98-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a back 
disorder.

2.  Entitlement to service connection for Type II diabetes 
mellitus, associated with herbicide exposure.

3.  Entitlement to service connection for a skin rash, to 
include tinea pedis.

4.  Entitlement to service connection for hypertension and 
heart disease, to include as secondary to diabetes mellitus

5.  Entitlement to service connection for a disorder claimed 
as Ménière's disease, vertigo, and loss of balance, to 
include as secondary to service-connected hearing loss. 




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to August 1965, from October 1965 to August 1971, 
and from September 1971 to October 1984.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for diabetes mellitus and 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a low 
back disorder.  

The veteran has also initiated appeals as to the issues of 
entitlement to service connection for a skin rash, for 
hypertension and heart disease, and for a disorder claimed as 
Ménière's disease, vertigo, and loss of balance.  While the 
Board does not yet have jurisdiction over these issues, 
further action on them is mandated. 

In an April 2003 letter, the veteran appears to have 
requested that California Department of Veterans Affairs 
(CDVA) be removed as his representative.  In subsequent 
correspondence, the veteran noted that his representative 
moved to San Diego and that he wished to have a hearing 
there.  In February 2005, the veteran testified at a hearing 
before the undersigned, held at the San Diego RO.  At that 
time, the veteran was represented by a member of CDVA, and it 
appears that he has reinstated CDVA as his representative.  
Following the hearing, the record was held open to allow the 
veteran to submit additional evidence.  In correspondence 
with his representative dated in April 2005, the veteran 
requested an additional 30 days to submit additional 
evidence.  While no request was forwarded to the Board, the 
Board points out that the decision below does not prejudice 
the veteran and that he is free to submit any additional 
evidence regarding the matters remaining on appeal. 

In February 2004, the veteran raised the issue of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  This issue has not been addressed by the agency of 
original jurisdiction, and it is referred to the RO for 
action deemed appropriate.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for the low back disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a back disorder based 
on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Likewise, the 
issues of entitlement to service connection for skin rash, to 
include tinea pedis, entitlement to service connection for a 
disorder claimed as Ménière's disease, vertigo, and loss of 
balance, to include as secondary to service-connected hearing 
loss, and entitlement to service connection for hypertension 
and heart disease, to include as secondary to diabetes 
mellitus, are also REMANDED to the RO via the AMC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed May 1985 rating decision denied service 
connection for a low back disorder based essentially on the 
finding that such disability was not shown.  

2.  Evidence received since the May 1985 decision includes a 
November 1996 X-ray report showing early degenerative changes 
in the inferior aspect of the left S1 joint, a December 1998 
record listing an impression of chronic, mechanical low back 
pain, statements from the veteran indicating that the back 
problems date back to the 1960s, and an October 2003 
examination report containing a physician's opinion that the 
veteran's back problem may be related to aging or to his 
diabetic condition; the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a low back disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

For the reasons stated below, the Board finds that new and 
material evidence to reopen has been received, but that 
additional development is required regarding the underlying 
service connection claim in order to comply with the duty to 
assist.  Consequently, as the veteran is not prejudiced by 
the decision below, there is no need to belabor the impact of 
the VCAA on the claims at this point 

II. Factual Background and Analysis

The veteran asserts that he has a low back disorder that 
resulted from being slammed against the ship's bulkhead 
during rough seas, and/or from lifting heavy objects while 
moving supplies as an aviation storekeeper.  By way of a May 
1985 rating decision, the RO denied service connection for 
the low back problem based essentially on a finding that such 
disability was not shown.  The veteran was notified of the 
decision and of his appellate rights, and did not appeal it.  
The May 1985 decision is final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reviewed and 
allowed based on the same factual basis.  38 U.S.C.A. § 
7105(c).  However, under 38 U.S.C.A. § 5108, VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  (While the March 2004 statement of the case 
addressed this claim de novo, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1985 rating decision, the record 
included the veteran's application for benefits and some 
service medical records, which noted that the veteran had 
treatment for back problems during his 20 years of service.  
In April 1972, the diagnosis was acute lumbosacral strain.  
Back pain was noted in July 1972.  In January 1973, it was 
reported that the veteran had a history of low back pain off 
and on for eight years.  On his examination prior to 
separation in 1984, the veteran's spine was evaluated as 
normal.  

Evidence received since the May 1985 decision includes: 
statements from the veteran; additional service medical 
records; a November 1996 X-ray report showing early 
degenerative changes in the inferior aspect of the left S1 
joint; a December 1998 record noting chronic, mechanical low 
back pain with reported onset in the 1960's; and an October 
2003 examination report containing a physician's opinion that 
the veteran's back problems may be related to aging or to his 
diabetic condition.  The new records show that the veteran 
does have a current low back disorder, diagnosed as 
degenerative changes in the spine.  Furthermore, the October 
2003 examination report contained an opinion that presents a 
possible link between the veteran's low back symptoms and 
diabetes mellitus, a condition for which the veteran is also 
seeking service connection.  [To this extent, the issue 
involving service connection for a low back disorder is 
inextricably intertwined with the issue of service connection 
for diabetes.  See Harris v. Derwinski, 1. Vet. App. 180 
(1991).  Consequently, as directed in the remand below, the 
issue involving diabetes mellitus must be resolved prior to 
the issue involving the low back.]    

The Board finds that the additional evidence received since 
May 1985 is new, as it was not previously of record.  
Furthermore, it is material, in that it identifies a current 
low back disorder, the lack of which formed a basis for the 
prior denial.  The new evidence bears directly on the basis 
for the previous denial of the claim, and, when viewed in 
context with the veteran's statements and records already on 
file, the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disorder may 
be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent only this benefit sought on appeal 
is allowed.


REMAND


Service connection for diabetes mellitus 

The veteran contends that his diabetes mellitus is due to 
Agent Orange exposure while serving in Vietnam.  The 
veteran's service personnel records confirm that he served in 
the Navy as an aviation storekeeper on board both the USS 
CHICAGO (CG-11) (from October 1965 to August 1968) and the 
USS CONSTELLATION (VCA-64) (from November 1971 to February 
1975), including time served in the contiguous waters of 
Vietnam.  However, the veteran claims that he also performed 
land assignments in Vietnam.  Specifically, in an April 
2003statement, he asserts that while on board the USS 
CHICAGO, he delivered helicopter parts to all HH2A aircraft, 
including those stationed in country, and that while on board 
the USS CONSTELLATION, he made weekly trips to Danang, 
Vietnam to arrange for shipment of high priority cargo.  He 
also contends that when transferring to the USS 
CONSTELLATION, he boarded the USS SAN JOSE (AFS-7) (from 
November 7-11, 1971), in Subic Bay, the Republic of the 
Philippines, and disembarked in Danang for a two-day port 
call before proceeding on to his assignment with the USS 
CONSTELLATION.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war certain disorders 
associated with herbicide agent exposure in service, 
including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A).  VAOPGCPREC 27-97.

While records on file document that the veteran served on 
each of the above-named ships at the time each was in the 
waters off the coast of Vietnam, the veteran's reported 
service in Vietnam has not been verified.  

Pertinent military records currently held at records 
maintenance agencies may very well be able to objectively 
verify the veteran's claimed service in Vietnam.  These 
include deck logs and a command history from the USS SAN JOSE 
for the period around November 7-11, 1971, the specific dates 
personnel records verify the veteran was on board that combat 
stores ship.  The Board notes that these dates are consistent 
with the time period, from October to December 1971, the USS 
SAN JOSE was making line swings involving stops in Subic Bay, 
Danang, Cam Rahn Bay, Vung Tau, and the carrier task group in 
the Tonkin Gulf.  Inspection of these records should provide 
the locations of the USS SAN JOSE when the veteran was on 
board that ship.  These records or copies should be obtained.  
Copies of both the deck logs and the command history from the 
USS SAN JOSE for the period from November 1 through November 
15, 1971 should be obtained and reviewed in an attempt to 
verify the veteran's reported service in Vietnam.

The Board notes that the events surrounding the veteran's 
other reported contact with mainland Vietnam are not as easy 
to document as the precisely dated November 1971 visit to 
Danang.  In order to verify any such service in Vietnam or 
visitation to Vietnam, the veteran should be asked to submit 
a statement detailing, with all possible specificity, the 
approximate dates, locations, and circumstances wherein he 
went ashore and/or came in close proximity to herbicides used 
in Vietnam.  In so doing, he should be asked to provide any 
supporting evidence, including any evidence that he may 
obtain by contacting fellow sailors.  [In this regard, the 
Board specifically notes that the veteran and his 
representative have indicated that fellow sailor(s) may be 
able to submit a supporting statement or may have records 
which could place the veteran in Vietnam.] 

Service connection for a low back disorder 

During his 20 years of service, the veteran received 
treatment for a low back problems, however no low back 
conditions were noted at separation from service in 1984.  
The record now contains medical evidence showing that the 
veteran has a current low back disorder, with reference to it 
having had its inception in service.  It also contains a 
medical opinion that indicates a possible relationship 
between the veteran's low back problems and aging or to his 
diabetes mellitus.  The veteran should be afforded another VA 
examination to determine the nature and likely etiology of 
his current low back disorder.  Since the Board has 
determined that a new examination is necessary in the instant 
case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the claims file.  Specifically noted in this regard are 
records of medical treatment at the Lemoore Naval Air 
Station, as identified by the veteran in his February 2005 
hearing.  Furthermore, as was noted above, the VCAA applies 
in this case.  VA's duties under the VCAA include assisting 
the veteran in obtaining any identified private medical 
records pertinent to his claim and obtaining any pertinent 
records constructively in VA's possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183.  It does not appear that any 
attempt was made to obtain records of medical treatment noted 
during the veteran's February 2005 hearing, and development 
for such records is indicated.  

Additional claims

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  An 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In the March 2004 rating decision, the RO denied service 
connection for a skin rash, to include tinea pedis, for 
hypertension and heart disease, to include as secondary to 
diabetes mellitus, and for a disorder claimed as Ménière's 
disease, vertigo, and loss of balance, to include as 
secondary to service-connected hearing loss.  The veteran 
expressed disagreement with each issue in his February 2005 
hearing, and this constitutes a timely notice of disagreement 
for each, within one year of the March 2004 decision.  It 
appears that no subsequent SOC was ever issued.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that these issues remain pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that the claims are not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue an appropriate 
statement of the case in the matters of 
entitlement to service connection for a 
skin rash, to include tinea pedis, for 
hypertension and heart disease, to 
include as secondary to diabetes 
mellitus, and for a disorder claimed as 
Ménière's disease, vertigo, and loss of 
balance, to include as secondary to 
service-connected hearing loss.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  38 
C.F.R. § 20.302(b).  Then, only if 
appeals are timely perfected, are any of 
these issues is to be returned to the 
Board for further appellate 
consideration, if otherwise in order.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he has received for his 
back (since service).  The RO should 
obtain complete copies of the treatment 
records identified (those not already in 
the claims folder).  Specifically noted 
in this regard are records of treatment 
received at the Lemoore Naval Air 
Station, mentioned in the February 2005 
hearing.  If any identified records 
cannot be obtained, it should be so noted 
for the record.  

3.  The veteran should be contacted and 
asked to submit a statement detailing, 
with all possible specificity, the 
approximate dates, locations, and 
circumstances wherein he went ashore 
and/or came in close proximity to 
herbicides used in Vietnam.  He should 
also be asked to submit any supporting 
documentation he is able to obtain from 
fellow sailors.  

4.  The RO should make thorough attempts 
to verify the veteran's reported visit in 
Vietnam by obtaining copies of both the 
deck logs and the command history from 
the USS SAN JOSE, for the period from 
November 1 to 15, 1971.  As the deck logs 
are more than 30 years old, they may be 
located at the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park, MD 20740-6001.  Command 
histories are included in the active 
records of the Naval Historical Center, 
Washington Navy Yard, Washington, DC  
20374-5060.  
If copies cannot be provided, the RO 
should request that the records be 
reviewed to determine whether the ship's 
location, missions, operations, and 
significant activities during the 
identified period support the veteran's 
assertion that went onshore in Danang in 
November 1971.  If the records 
maintenance agencies are unable to 
provide the requested information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

5.  Thereafter, the RO must make a 
specific determination, based on the 
complete record, as to whether the 
veteran had service in the Republic of 
Vietnam (for 38 U.S.C.A. § 1116 
purposes).  In making this determination, 
the RO should address any credibility 
questions raised by the record.

6.  The veteran should be afforded a VA 
examination of the spine to ascertain the 
nature and likely etiology of any current 
back disorder.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination; the examiner should indicate 
the claims folder was reviewed.  The 
examination should include any necessary 
studies.  The examiner should note and 
comment on the records of treatment for 
inservice back problems, the medical 
opinion possibly relating the veteran's 
back problems to aging and diabetes 
mellitus, and any other medical records 
relating the veteran's current back 
problems.  The examiner should 
specifically be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any current back 
disorder is related to the back problems 
the veteran had during service, or to any 
other aspect of the veteran's period of 
service.  The examiner should explain in 
detail the rationale for any opinion(s) 
given, and rectify such opinion(s) with 
any opposing opinions of record.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues of 
entitlement to service connection for 
diabetes mellitus and entitlement to 
service connection for a low back 
disorder, with consideration of all 
applicable laws and regulations.  The 
issue regarding the low back should be 
given de novo review.  If service 
connection is found for diabetes 
mellitus, the RO must consider whether 
the veteran's low back problems should be 
service-connected as secondary to 
diabetes mellitus (as suggested in one 
medical opinion of record).  If any 
benefit sought remains denied, the 
appellant and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


